Citation Nr: 1537553	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-15 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran is legally entitled to nonservice-connected pension benefits.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, to include an earlier effective date.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for cardiovascular disease and hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1977 to June 1983 and was discharged "under other than honorable conditions."  In an October 2010 administrative decision, the Veteran's period of service from December 1977 to July 1980 was held to be honorable for VA purposes.  The period of service from July 1980 to June 1983 was held to be under dishonorable conditions and he was barred from entitlement to all benefits administered by the VA for the second period of service only.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides in Winston-Salem, North Carolina.  All records are in electronic folders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

It appears the Veteran intended to appeal several issues in his August 2015 Notice of Disagreement.  As best as the Board can determine, those issues are set out as numbers 2, 3, and 4 on the title page.  If the Veteran or his representative do not agree with these issues, they can do so at the RO.  These issues will be addressed in the REMAND portion of the decision below with instructions for the Agency of Original Jurisdiction (AOJ).

If he wishes to raise other issues, he should do so with specificity at the RO.


FINDING OF FACT

The Veteran's qualifying active service is during peacetime.  He does not have active military service during wartime.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Analysis

The Veteran seeks entitlement to nonservice-connected pension benefits.  

In numerous statements to the VA, the Veteran repeatedly refers to his application as one for "pension benefits" and not for "improved pension benefits."  It appears the Veteran may be confused as to the types of pension benefits the VA offers and which type he would be considered for, should he meet eligibility requirements.  In an effort to provide clarity to the Veteran, the Board will summarize VA's nonservice-connected pension programs below.

VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.

There are various forms of nonservice-connected pension benefits to include service pension (hereinafter "the old service pension"), section 306 pension, and improved pension.  See 38 C.F.R. § 3.3.  

Under the old service pension, monthly benefits were paid to veterans who served during the Spanish-American War and met the eligibility requirements pursuant to 38 C.F.R. § 3.3(a)(1).  

A section 306 pension is a monthly pension payable by VA because of nonservice-connected disability or age.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or for an aggregate of 90 days or more in separate periods of service during the same or during different war periods; or, served continuously for a period of 90 consecutive days or more and such period began or ended during a period of war; or, was discharged or released from such wartime service before having served 90 days for a disability adjudged service-connected; and is permanently and totally disabled from a nonservice-connected disability not due to the veteran's willful misconduct or vicious habits, or by reason of having attained the age of 65 years or by reason of having become unemployable after age 65; and is in receipt section 306 pension benefits or has an application for pension pending on December 31, 1978, or meets the age or disability requirements for such pension on December 31, 1978, and files a claim within 1 year of that date and also within 1 year after meeting the age or disability requirements; and, meets the income and net worth requirements and all other provisions of title 38, United States Code, in effect on December 31, 1978, applicable to section 306 pension.  See 38 C.F.R. § 3.3(a)(2).

Improved pension under Public Law 95-588 is another monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 C.F.R. § 3.3(a)(3).

Periods of war are defined, as follows, in relevant part: the Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Given the aforementioned, the Veteran's claim for nonservice-connected pension benefits is evaluated under the improved pension program because he did not service during the Spanish-American War, and did not file a claim for pension benefits prior to the enactment of the improved pension benefits program.  That is to say he did not have an application for pension pending on or prior to December 31, 1978.

Accordingly, the threshold issue to initially address in an improved pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue

As previously noted, the Veteran had qualifying active duty from December 1977 to July 1980.  This period of service does not fall within the previously defined periods of war.  (It is noted that the non-qualifying service is also not during a period of war.)

As the Veteran has no qualifying wartime service, he does not meet the threshold eligibility requirement for an award of nonservice-connected pension, and the claim for eligibility entitlement to such benefit must be denied as without legal merit.


ORDER

The Veteran does not have qualifying service for nonservice-connected pension benefits.  The appeal is denied.


REMAND

In an August 2015 Notice of Disagreement, the Veteran listed a number of issues he wished to appeal from a July 2015 rating decision.  As near as the Board can determine, the issues are set forth on the title page.  If the Veteran does not agree, he can so indicate at the RO.  As noted in the Introduction, if he has other issues he desires to file claims for, that too should be done at the RO.  The Board remands issues 2-4 as the only ones that a notice of disagreement has clearly been filed on.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case for the claims noted on issues 2-4 on the title page.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  If a timely substantive appeal is not filed for any of the aforementioned matters, then it should be closed by the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


